United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2201
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                    Brett Maddox

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                          Submitted: November 18, 2013
                              Filed: January 9, 2014
                                 [Unpublished]
                                 ____________

Before SHEPHERD, BOWMAN, and BEAM, Circuit Judges.
                         ____________

PER CURIAM.

       On August 29, 2012, Officer Bain Potter with the Fayetteville, Arkansas Police
Department stopped the vehicle Brett Maddox was driving for alleged traffic
violations. Potter and another officer recovered a firearm from the vehicle. Maddox
was charged with being a felon in possession of a firearm in violation of 18 U.S.C.
§ 922(g)(1). Maddox moved to suppress all evidence obtained from the search of the
vehicle, including the firearm, arguing that Officer Potter lacked an objectively
reasonable basis for the stop, and, accordingly, the stop violated the Fourth
Amendment. After a hearing, the district court1 denied the motion. Maddox
conditionally pled guilty, reserving his right to appeal the suppression ruling. The
district court sentenced him to 96 months imprisonment. He now appeals, arguing
the evidence presented at the suppression hearing does not support the district court’s
determination that Officer Potter had probable cause or an articulable and reasonable
suspicion that a traffic violation occurred to conduct a traffic stop. We affirm.

       At the suppression hearing, Officer Potter testified that he stopped Maddox
because he believed Maddox had committed the offense of careless driving by
crossing a double-yellow line2 in entering a dedicated left turn lane. The Government
also presented the video recording of Maddox’s turn from Officer Potter’s dashboard
camera. The district court found that the video confirmed Officer Potter’s testimony
that Maddox crossed the double-yellow line before he reached the dedicated left turn
lane. The court held that even if Officer Potter was mistaken in his belief that an
unsafe lane change was being made, it was not objectively unreasonable for him to
believe that crossing the double-yellow lines amounted to careless driving under the
Arkansas statutes.

       “We review de novo the district court’s determination that reasonable suspicion
and probable cause existed. We review the district court’s factual findings under a
clearly erroneous standard.” United States v. Donnelly, 475 F.3d 946, 951 (8th Cir.

      1
      The Honorable Jimm Larry Hendren, United States District Judge for the
Western District of Arkansas.
      2
        For clarification purposes, the double-yellow line at issue is not that which
divides traffic on one side from traffic on the other such that when it is crossed a
vehicle is driving into oncoming traffic. Instead, it is a double-yellow line which
separates, forming a bubble enclosed by double-yellow lines to create a dedicated left
turn lane at a traffic light. J.A. 1a.

                                         -2-
2007) (citations omitted). A district court’s factual findings are clearly erroneous if
the reviewing court “is left with the definite and firm conviction that a mistake has
been committed.” Schaub v. VonWald, 638 F.3d 905, 915 (8th Cir. 2011) (internal
quotation marks omitted). A reviewing court may not “reverse the finding of the trier
of fact simply because it would have decided the case differently if finding the facts
de novo.” Id.

       Under the Fourth Amendment, law enforcement officers may stop a vehicle if
they have “either probable cause or an articulable and reasonable suspicion that a
traffic violation has occurred,” even if the traffic violation is only minor. United
States v. Washington, 455 F.3d 824, 826 (8th Cir. 2006). The Arkansas careless
driving statute prohibits operating a vehicle “in such a careless manner as to evidence
a failure to keep a proper lookout for other traffic,” and it also prohibits “[i]mproper
or unsafe lane changes.” Ark. Code Ann. § 27-51-104.

       The only question before us is whether the evidence presented at the hearing
supported the district court’s decision to deny the motion to suppress. Maddox
contends that the video evidence directly contradicts Officer Potter’s testimony and,
in fact, shows he followed the curve of the double-yellow line without crossing it
before turning. We have reviewed the dashboard camera video, and it does not
present a clear picture of the vehicle as it entered the turn lane. Because of the
video’s poor resolution and lighting, coupled with the angle of the camera and
distance between the vehicles, we cannot determine whether Maddox crossed the
double-yellow line. Therefore, we cannot say the district court clearly erred in
crediting Officer Potter’s testimony and finding he had an objectively reasonable
belief that Maddox violated the Arkansas careless driving statute. See United States
v. Coleman, 700 F.3d 329, 334 (8th Cir. 2012) (noting that, on appeal, witness
credibility findings are virtually unreviewable); see also United States v. Beard, 708
F.3d 1062, 1066 (8th Cir. 2013) (holding that when the video evidence of a traffic



                                          -3-
violation was unclear, the district court did not clearly err in crediting the officer’s
testimony).

      The decision of the district court is affirmed.
                      ______________________________




                                          -4-